Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.

Claim Objections
Claim 17 is objected to because of the following informalities:  in line 1, the phrase “polyurethane as has a Shore A” has a superfluous “as”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tajiri et al (JP 2011168690).
Tajiri discloses a thermoplastic polyurethane (TPU) prepared from a polyisocyanate and a polyester polyol wherein the polyester polyol is prepared from a triethylene glycol and a polycarboxylic acid comprising succinic acid (a C4 diacid) [abstract]. The TPU examples have hardness up to 73A [Table 2] and the hardness may be tailored by adjusting chain extender content [p3 final ¶].
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. The Synthesis Examples 1-5 of Tajiri include a polyester prepared from succinic acid and triethylene glycol with a small amount of ethylene glycol. Meanwhile, Applicant’s specification indicates that the TPU prepared from a polyester with prepared from succinic acid and triethylene glycol has the claimed MVT, hardness and water absorption [Table 1]. Therefore, the claimed effects and physical properties, i.e. MVT and water absorption would inherently be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


Claim(s) 16 and 21 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Farkas et al (WO 2017040505).
Farkas discloses a TPU prepared from a polyisocyanate and a hydroxyl terminated polyester [claim 1] prepared from C2 to C12 linear diacids [claim 1] and triethylene glycol [claim 2]. Adipic acid is the preferred diacid [Examples, 0009]. The TPU is used to prepared fiber [0032].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sonnenschein et al (US 20090149622 A1).
Sonnenschein discloses a thermoplastic polyurethane (TPU) prepared from a diisocyanate and a polyester polyol [abstract] wherein the polyester polyol includes adipate type polyester diols which is the reaction of adipic acid (C6 diacid) and a diol [0030] wherein the diols include triethylene glycol [0026]. The TPU has a Shore A hardness of 70 to 90 [0006] and examples including Shore A of 82 and a water absorption of after 24 hours submersion of 1.6% [0052]. 
This rejection is made under both 35 USC 102 anticipation and 35 USC 103 obviousness. Examiner holds the opinion that the limited number of disclosed diols in combination with adipic acid in the adipate polyester diol would allow the ordinarily skilled artisan to readily envisage the claimed polyester diol prepared from triethylene glycol and a diacid have 6 carbon atoms or fewer, therefore the claims are anticipated. In the alternative, the claims are certainly obvious over the combination of elements disclosed, and the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Furthermore, Sonnenschein specifically states that the TPU has high moisture vapor transition rates compared to other TPUs [abstract]. Therefore, the claimed effects and physical properties, i.e. moisture vapor transition rate would inherently be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 


Claim Rejections - 35 USC § 103
Claim(s) 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedula et al (US 7202322 B2) in view of Sonnenschein et al (US 20090149622 A1).
Vedula discloses TPU polymers used for making melt-spun fibers and fabric coatings for garments [abstract] wherein the examples have Moisture vapor transmission of at least 5892 g/m2/24hr [Table 1] and Shore A hardness of 86, 83 and 79 [Table 2]. 
Vedula does not disclose the TPU prepared from the claimed polyester diol but does disclose that the TPU may include a polyester based isocyanate prepolymer [col 6 lines 35-42]. 
Sonnenschein, discussed above, discloses the claimed polyester polyol used to make the claimed TPU. Sonnenschein teaches that the TPUs prepared therefrom have good combinations of light transmission and clarity, tensile strength, low temperature flexibility, and high moisture vapor transition rates compared to other commercial or known TPUs [abstract].
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to used a triethylene glycol and low molecular weight diacid based polyester polyol in the TPU of Vedula because Sonnenschein teaches that adipate diols including triethylene glycol prepare TPUs having good combinations of light transmission and clarity, tensile strength, low temperature flexibility, and high moisture vapor transition rates compared to other commercial or known TPUs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766